                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMANUEL ADEYINKA,
    Plaintiff,

        v.                                     :       CIVIL ACTION NO. 18-CV-3253

PHILADELPHIA, PA, etal.,
                                          FllED
                                             .
     Defendants.                          NOV ;1 3 2018
                                       KATE BARKMAN. Clerk
                                     By           Oe~Clerk
                                              ORDER

        AND NOW, this     9~  ~ f November, 2018, upon consideration of prose Plaintiff

Emmanuel Adeyinka's Complaint (ECF No. 2), second Motion for Leave to Proceed In Forma

Pauperis (ECF No. 5), and Motion for Appointment of Counsel (ECF No. 6), it is ORDERED

that:

        1.     The Complaint is DISMISSED with prejudice for failure to state a claim for

relief, pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii), for the reasons set forth in the Court's

Memorandum. Adeyinka may not file an amended complaint in this matter.

        2.     Adeyinka's second 'Motion for Leave to Proceed In Forma Pauperis (ECF No. 5)

is DENIED as unnecessary.

        3.      Adeyinka's Motion for Appointment of Counsel (ECF No. 6) is DENIED. See

Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether appointment of counsel

is appropriate, the Court should first determine whether plaintiffs lawsuit has a legal basis).

        4.     The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.
